Citation Nr: 0713013	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision also denied service 
connection for arthritis, but the veteran has only appealed 
the denial of his claim for degenerative disc disease, 
cervical spine.  The veteran testified at a May 2005 hearing 
at the RO.  The veteran requested a hearing before the Board, 
but withdrew his request in December 2006.


FINDING OF FACT

Degenerative disc disease of the cervical spine was not 
exhibited in service or for several years after active duty 
and is not shown to be otherwise related to service.  


CONCLUSION OF LAW

Degenerative disc disease, cervical spine, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required in December 2004, June 2005, and July 2006 letters.  
The originating agency specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, a transcript of the veteran's May 2005 
testimony, VA medical records, service medical records, a DD-
214, and private medical records.  The Board finds that VA 
has satisfied its duty to notify and assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and no 
additional pertinent evidence would need to be obtained for a 
fair disposition of this appeal.  The Board is unaware of any 
such evidence and is satisfied that VA has complied with its 
duty to assist the veteran in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not unfairly 
prejudicial to the appellant for the Board to proceed to 
decide the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, requires competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In his May 9, 2005 testimony, the veteran stated that his 
cervical spine disability was caused during service when he 
fell while roller skating and was hit in the back by another 
skater.  (T. 2.)

In a July 2005 statement, the veteran stated that he received 
a blow to his lower spine in basic training.  He indicated 
that he has suffered severe pains in his lower and upper 
extremities since that time.

In an August 2006 statement, the veteran stated that he 
suffers from severe upper and lower back pain and severe pain 
in both legs, arms, hands feet, shoulders and the neck area.  
He also indicated that he has developed degenerative disc 
disease which he believes was present during his military 
service.  The veteran also stated that he believes his 
records were not "properly logged" and that his treatment 
has been ongoing.

Service medical records are negative for any relevant 
complaints, treatment or diagnosis related to the veteran's 
claimed neck disorder.  No complaints of neck pain were noted 
on discharge in July 1973, and no abnormalities of the 
veteran's neck were noted from his discharge examination.

The veteran has been treated post service intermittently for 
neck pain.  The earliest documented treatment for neck and 
upper back pain was in August 1979.  The veteran has 
complained of neck pain at various times since then.  The 
first diagnosis came in October 1996.  The results of a 
cervical spine series indicated a "slight irregular 
narrowing of C5-6 disc space" and an impression of 
"probably C5-6 early degenerative disc disease."

VA records show that degenerative disc disease of the 
cervical spine was again diagnosed in August 2004.  A VA 
radiology report provided the following assessment: "No 
acute fracture or dislocation.  Mild degenerative changes mid 
cervical spine."

The veteran maintains that he suffered an injury to his back 
in service which he relates to his current neck disorder.  
There was no manifestation of a neck problem in service as 
illustrated by service medical records and the veteran's 
discharge examination.  The service medical records refer to 
the veteran's injuring his lower back while roller skating 
and to a back brace, which he wore intermittently.

Medical records show that the veteran was not treated for a 
neck problem until six years after service.  The veteran's 
complaints of neck pain and treatment for it were 
intermittent and widely dispersed occurrences.  The medical 
evidence is negative regarding a nexus between active service 
and the veteran's neck pain.  In addition, the first 
diagnosis of chronic neck disability was offered 23 years 
after discharge.  

Competent evidence fails to provide evidence of a chronic 
disability that was manifested during service, and the 
medical evidence does not illustrate chronicity or continuity 
of symptomatology of the veteran's cervical spine problem 
during his post service years.  The only evidence of a nexus 
is the veteran's own assertion linking his cervical spine 
problem to service.  See Espiritu, supra.  Given the totality 
of circumstances, the veteran's claim that his disability is 
a result of an injury he suffered in service is not 
sufficient to support his claim for service connection.

The Board notes that the veteran has not been afforded a VA 
examination and medical opinion which specifically addresses 
the etiology of degenerative disc disease of the cervical 
spine.  Pursuant to the VCAA, a medical opinion should be 
obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for degenerative disc 
disease of the cervical spine because but for the veteran's 
assertion, there is no evidence of relevant complaints or 
treatment for six years after service and no diagnosis for 23 
years after service.  Although the veteran has a diagnosis of 
degenerative disc disease of the cervical spine, there is no 
indication that such disability is associated with service.  
As a result, any opinion relating current degenerative disc 
disease of the cervical spine to service would be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.

After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against the 
claim.  Because the preponderance of evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Service connection for degenerative 
disc disease of the cervical spine is therefore denied.


ORDER

Service connection for degenerative disc disease, cervical 
spine is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


